Exhibit 10.9 Execution Version OMNIBUS AMENDMENT (Mezzanine Loan) THIS OMNIBUS AMENDMENT (this “Amendment”) is entered into as of September 28, 2015 by and among H/2 Special Opportunities III Corp., H/2 Credit Partners Master Fund Ltd., H/2 Investors, Ltd., H/2 Investors II, L.P. and H/2 Targeted Return Strategies II Ltd. (together with their respective successors and assigns, individually or collectively, as the context may require “Lender”), Seritage SRC Mezzanine Finance LLC, a Delaware limited liability company (together with its permitted successors and assigns, “SRC Borrower”), and Seritage KMT Mezzanine Finance LLC, a Delaware limited liability company (together with its permitted successors and assigns, “KMT Borrower” and, with SRC Borrower, individually or collectively, as the context may require, “Borrower”) and Seritage Growth Properties, a Maryland real estate investment trust (together with its permitted successors and assigns, “Seritage REIT”), and Seritage Growth Properties, L.P., a Delaware limited partnership (together with its permitted successors and assigns, “Seritage OP” and together with Seritage REIT, collectively, jointly and severally “Guarantor”), and amends (i) that certain Mezzanine Loan Agreement, dated as of July 7, 2015, by and between Lender and Borrower (the “Loan Agreement”) and (ii) that certain Guaranty, dated as of July 7, 2015, by Seritage REIT and Seritage OP for the benefit of Lender (the “Guaranty”).Capitalized terms used herein and not otherwise defined shall have the meanings given such terms in the Loan Agreement.
